DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. Applicant argues that Morris teaches only to combine kurstaki and aizawai in a single culture, citing to the last paragraph of the first column, lines 1-3; however, this is not found persuasive.  As noted in the first sentence cited “In a separate test for synergism…”, this section in which the bacteria are co-cultured is referring to a separate and additional test.   The paragraph preceding which describes how the data of Table 3 is collected and synergism was detected provides for the combination of insecticidal composition from individual cultures, this section is further cited below.   

Applicant argues that the combination of slurries prior to spray drying creates a superior product and that Morris and Wakisaka cannot produce the same results as there is no way to control the amount of each subspecies.  This is not found persuasive, as it is demonstrated in the cited portions of the rejection that Morris teaches combining pesticidal products of individual fermentations of the subspecies together, ( see Table 3 and Concentration-Mortality Response to Mixed Strains), and Morris teaches that the concentration of active components in each are known as LCs have been determined and teaches using multiple concentrations of individual produces as LCs and LTs have been calculated by linear regressions (Insect Source and Bioassay, Concentration-Mortality Response to Mixed Strains, See for example Table 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (“Toxicity of Bacillus thuringiensis subsp. aizawi for Mamestra configurata (Lepidoptera: Noctuidae)” Journal of Economic Entomology, 1996, Vol 89, Issue 2, 359-365/previously cited) in view of Wakisaka (USP 4713241/previously cited)
Regarding claim 1 and the limitation “A method of producing a technical grade active ingredient comprising fermentation solids, spores and insecticidal toxins derived from a Bacillus thuringiensis subsp. kurstaki strain and a Bacillus thuringiensis subsp. aizawai strain having a weight ratio of Bacillus thuringiensis subsp. kurstaki fermentation solids, spores and insecticidal toxins to Bacillus thuringiensis subsp. aizawai fermentation solids, spores and insecticidal toxins is from about 20:80 to 80:20 comprising the steps of:  a. fermenting the Bacillus thuringiensis subsp. kurstaki strain to produce a Bacillus thuringiensis subsp. kurstaki strain fermentation slurry;  b. fermenting the Bacillus thuringiensis subsp. aizawai strain to produce a Bacillus thuringiensis subsp. aizawai strain fermentation slurry;  c. combining the Bacillus thuringiensis subsp. kurstaki strain fermentation slurry and the Bacillus thuringiensis subsp. aizawai strain 
Regarding claim 1 and the limitation “fermentation solids, spores and insecticidal toxins is from about 20:80 to 80:20”, Morris teaches the combination of these spore slurries at a ratio of about 55:45 Kurstaki:Aizawai  (Table 3, determined from LC25, Observed Mortality, and Expected Mortality Calculations, Materials and methods).  One of ordinary skill in the art would find it obvious to use a similar ratio in the commercial formulation as this ratio is shown to have excellent activity by Morris.  The instantly claimed range is thus rendered obvious by Morris teaching a ratio within the range.  
  In addition it is within the skill of one of ordinary skill to determine additionally formulations based on the starting point provided by Morris.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum of or workable ranges a result effective variable, in this case the fermentation compositions of Morris as they are the active agent. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
Regarding claim 1 and the limitation “d. spray-drying the combined fermentation slurry to produce the technical grade active ingredient.”  Morris does not teach a method of spray 
In the same field of endeavor as insecticidal bacterial composition of Bacillus thuringiensis, Wakisaka teaches that it is popular in the field to spray dry products so they can form powders with no lack of activity (Col 4 Ln 66-Col 5 Ln 25).  Wakisaka further teaches methods of spray drying the specific strain and materials taught by Wakisaka (Examples 3-6, Claims 2-3).
One of ordinary skill in the art would thus find it obvious that the mixture of insecticidal fermentation products of Morris could be spray dried after being combined, as this is taught to be a popular method in the field as taught by Wakisaka.   One of ordinary skill in the art would be motivated to do so to create a product that was lighter or could be formulated as a powder.  One of ordinary skill in the art would further have a reasonable expectation of success in doing so as Wakisaka teaches such a process is common in the field and further successfully uses such methods in formulating powders.  
Regarding claims 2-5 and the limitations “wherein the weight ratio is from about 30:70 to about 70:30”, “wherein the weight ratio is from about from about 55:45 to about 65:35”, “wherein the fermentation solids, spores and insecticidal toxins in the technical grade active ingredient consists of from 35 to about 50 % weight by weight of Bacillus thuringiensis subsp. aizawai fermentation solids, spores and insecticidal toxins”, and “wherein the fermentation solids, spores and insecticidal toxins in the technical grade active ingredient consists of from 50 to about 65 % weight by weight of Bacillus thuringiensis subsp. kurstaki fermentation solids, spores and insecticidal toxins”, Morris teaches the combination of these spore slurries at a ratio 
  In addition it is within the skill of one of ordinary skill to determine additionally formulations based on the starting point provided by Morris.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum of or workable ranges a result effective variable, in this case the fermentation compositions of Morris as they are the active agent. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
The teaching of Morris thus render obvious the claimed ranges and ratios as Morris teaches a formulation within or at the ranges and ratios claimed.  Morris further renders obvious workable formulations from this starting point.  

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657